Citation Nr: 0714661	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to a service-connected left 
foot disability and/or a service-connected right knee 
disability.  

2.  Entitlement to an increased disability evaluation for the 
service-connected residuals of left foot injury with chronic 
Achilles tendonitis, tarsal tunnel syndrome, and plantar 
fasciitis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991.  She also had prior and subsequent service with the 
Army National Guard, including a period of active duty from 
March 1990 to July 1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision.  

The Board remanded these issues to the RO, via the Appeals 
Management Center (AMC), in September 2006.  

The Board's action in September 2006 also granted service 
connection for a claimed right knee disorder.  That issue is 
accordingly no longer before the Board.  

Finally, the Board's action in September 2006 remanded the 
issue of whether new and material evidence had been received 
to reopen the claim for service connection for bilateral pes 
planus, for issuance of a Statement of the Case (SOC) per 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO issued an SOC in December 2006, and the record does 
not show that the veteran subsequently filed a Substantive 
Appeal.  That issue is accordingly not presently before the 
Board.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated low back degenerative joint 
and disc disease of the lumbar spine is not shown to be due 
to any event or incident of the veteran's military service or 
to have been caused or aggravated by her service-connected 
left foot and/or right knee disabilities.  

3.  The service-connected left foot disability is manifested 
by pain on use, but no associated dysfunction of the ankle 
joint or demonstrated loss of function of the foot other than 
pain is demonstrated.  

4.  The service-connected left foot disability picture is not 
shown to be productive of more than a moderate impairment.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by 
degenerative joint and disc disease is not due to disease or 
injury that was incurred in or aggravated by her military 
service; nor is any proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2006).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of left foot 
injury with chronic Achilles tendonitis, tarsal tunnel 
syndrome, and plantar fasciitis are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.3, 4.7, 4.20, 4.27, 4.71a including Diagnostic Code 5284 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In September 2001, prior to the June 2002 rating decision on 
appeal, the RO sent the veteran a letter informing her that 
to show entitlement for service connection for a disability, 
the evidence must show three things: an injury or event in 
service, a current physical or mental disability, and a 
relationship between the current disability and an injury, 
disease or event in service.

In October 2006, after the rating decision on appeal, the RO 
sent the veteran a letter informing her that in order to 
support her claim for increased compensation for her service-
connected left foot disability the evidence must show that 
the disability had increased in severity.  The veteran had 
ample opportunity to respond prior to issuance of the 
December 2006 Supplemental Statement of the Case (SSOC). 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims, and that she has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The October 2006 letters specifically advised the veteran, 
"If there is additional evidence that would support your 
appeal and is not already a part of your record, you are 
invited to submit it."  The letter also stated, "It is not 
necessary to resubmit information that you have already given 
to us.  This is an opportunity to submit information may have 
that you have not already submitted." 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased rating on appeal, the 
Board finds that this was accomplished in the SOC of April 
2003.  This suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased rating.  

The Dingess ruling also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

The first Dingess element (veteran status) is not at issue, 
and as noted above the September 2001 letter advised the 
veteran of the second and third Dingess elements (existence 
of a current disability and connection between the veteran's 
VA medical treatment and that disability).  

The record does not show that the veteran has been advised of 
the fourth and fifth Dingess elements (degree of disability 
and effective date pertaining to the disability).  

However, the Board's action hereinbelow denies service 
connection for the claimed low back disorder, so no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess as regards the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records have been associated 
with the claims file.  Neither the veteran nor her 
representative has identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having additional records that should be obtained 
before the claims are adjudicated.  

The veteran was advised of her entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but she has not requested such a hearing.  She has 
also been afforded appropriate VA medical examinations for 
her claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Alternatively, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

In July 1987, prior to active military service, the veteran 
was treated at Moore Orthopedic Clinic for persistent severe 
low and mid-back pain, attributed to a workplace strain but 
with history of a previous automobile accident and a fall 
down stairs.  The X-ray studies revealed a slight scoliotic 
curve.  

The physician stated that the veteran definitely had some 
sort of disorder, but the physician was unable to state 
exactly what that was.  The veteran continued in treatment 
until April 1988, at which point the physician stated that 
the veteran did not have a significant permanent impairment.  

The veteran's service medical record (SMR) shows treatment 
for low back pain secondary to lifting in March 1991.  

A report of physical examination in April 1991 immediately 
prior to demobilization shows the spine as being "abnormal" 
due to tenderness of the sacrospinalis from the lower lumbar 
to the lower thoracic spine, with no limitation of movement 
but with pain on forward flexion.  His muscle strength was 
normal.  The diagnosis at time of discharge was that of 
lumbosacral strain, resolving and not considered disabling.  

The veteran received VA physical therapy for low back pain 
(listed as low back arthralgia suspicious for sciatic-
referred pain) and right knee pain during the period July 
2001 to October 2001.  

The veteran attributed the pain to moving furniture in 
February 2001, and stated that she had been experiencing 
intermittent back pain for awhile  but continuous back pain 
for the previous two or three months.  

The veteran weighed 258 pounds and was noted as obese.  The 
physical therapy treatment records do not include a diagnosed 
underlying pathology for the low back pain.  

The veteran asserts that her low back pain may be attributed 
to her weight, which she in turn attributes to steroids 
prescribed for control of her service-connected left foot 
pain by a physician at Northeast Family Practice.  In that 
regard, the Board notes that VA outpatient note dated in May 
2006 describes the veteran as "morbidly obese" at a current 
240 pounds.  

The treatment records from Northeast Family Practice show 
that the physician prescribed Voltaren and Feldene for the 
veteran's ankle pain in November-December 1990; both of these 
medications are nonsteroidal anti-inflammatory drugs (NSAID).  
See Physicians' Desk Reference (PDR) 59th Edition (2005).  

In October 1991, the physician prescribed two tapering doses 
of Medrol, a corticosteroid, for ankle tendonitis.  There is 
no indication that the veteran was placed on long-term 
steroid therapy for the service-connected ankle disorder.  

The records from Northeast Family Practice show that the 
veteran's weight increased from 173 pounds in September 1990 
to 205 pounds in October 1991, when the Medrol was 
prescribed.  In May 1992, the veteran weighed 211 pounds, and 
was placed on a calorie-restricted diet.  

By August 1999, the veteran's weight was up to 251 pounds.  
There is no indication in the records from Northeast Family 
Practice, or in subsequent VA treatment records, that the 
veteran's obesity was attributable to the use of prescription 
steroids.  

The veteran had a VA examination of the spine in May 2002.  
The examiner noted the veteran's subjective symptoms and 
history in detail, as well as the veteran's clinical symptoms 
on examination.  

The examiner's assessment was that of mechanical low back 
pain, most likely degenerative in nature and unrelated to the 
Achilles tendonitis but rather a normal wear-and-tear 
phenomenon.  The examiner stated that the veteran was 
overweight and this could contribute to degeneration of the 
joints.  

The veteran had VA physical therapy for the low back during 
the period October 2004 to December 2004.  The treatment 
notes indicate the presence of "very minimal" degenerative 
joint disease in the lower lumbar spine, osteoarthritis as 
well as sacroiliac joint dysfunction.  There is no opinion 
regarding the etiology of the low back disorder.  

The veteran had a VA examination of the spine in November 
2006.  The examiner noted the veteran's subjective history 
and symptoms in detail, as well as the documented history and 
symptoms according to the claims file and the veteran's VA 
treatment record.  

The examiner conducted a physical examination and noted his 
clinical observations in detail.  The examiner diagnosed 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  

The examiner stated an opinion that the veteran's current low 
back disorder was less likely than not to have been present 
during military service.  Although congenital, a scoliosis 
was present prior to service; and the scoliosis did not 
contribute to the current disorder and was not aggravated by 
service.  The examiner stated that the veteran had an acute 
and self-limiting lumbar strain in service that resolved 
after service.  

The examiner also stated that the current disorder was less 
likely than not related to the service-connected left ankle 
disorder or left knee disorder, including any medications 
used in the treatment thereof, because there was no 
indication of any medications that could cause such a back 
disorder, because the service-connected right knee and left 
ankle disorders were mild in severity, and because the main 
problem that could be attributed to causing the low back 
disorder was morbid obesity with weight gain after service.  

Based on the evidence above, the Board finds that the veteran 
has demonstrated current low back disability of degenerative 
joint disease (DJD) and degenerative disc disease (DDD).  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, a competent and uncontroverted medical opinion 
of record clearly states that it was less likely than not 
that the veteran's current low back DJD and DDD were due to 
either military service or to her service-connected left foot 
or right knee disabilities.  Accordingly, the criteria for 
service connection are not met.  

In addition to the medical evidence hereinabove, the Board 
has carefully considered the veteran's assertion that her 
claimed low back disorder is due to her military service, or 
alternatively to one of her service-connected disabilities or 
treatment for one of her service-connected disabilities.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As the competent and uncontroverted medical opinion of record 
states that the veteran's claimed low back disorder was less 
likely than not to be related to military service or to a 
service-connected disability, the Board finds that service 
connection for a low back disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


B.  Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran had a VA examination in October 2001 in which the 
examiner diagnosed mild left Achilles tendonitis and mild 
plantar fasciitis.  

In July 2003 the veteran had a non-VA bone scan of the left 
foot and ankle consequent to complaint of pain.  The bone 
scan was essentially normal.  

The veteran also had a non-VA X-ray study of the left foot in 
July 2003 that reported nothing abnormal concerning the 
ankle, but showed possible old fracture of the fourth toe.  

The veteran had physical therapy at Columbia Rehabilitation 
Clinic in July 2003 to September 2003 during which she 
complained of recently-increased pain to a current level of 
7/10, aggravated by walking and by shoes touching the back of 
the heel.  

The veteran's range of motion was that of dorsiflexion to -5 
degrees and plantar flexion to 25 degrees.  Her left ankle 
strength was 4-/5, and the veteran was observed to walk with 
signs of an antalgic gait. The Achilles tendon was very 
tender to palpation.  

The veteran had a VA examination of the left foot in November 
2006 when she reported that she took over-the-counter pain 
medication and wore athletic shoes with high arches and 
othotics intermittently.  

The veteran reported having constant moderate pain at 6/10 
intensity, increasing on a daily basis to 10/10 with standing 
more than a few minutes or walking more than a few yards.  
She denied having an y weakness or fatigability.  

On examination, there was no restriction of motion or pain on 
motion of the left foot.  There was pain to palpation at the 
base of the first metatarsophalangeal (MTP) joint and at the 
attachment side of the plantar fascia.  There was a slight 
decrease in arch height with weight-bearing but this decrease 
was fully reconstituted when not weight-bearing.  

There was no weakness or instability on examination.  The 
veteran's gait was antalgic, but her feet in standing were 
mid-line and her Achilles was midline and was not tender to 
palpation.  

The clinical and diagnostic tests showed bilateral pes 
planus, bilateral plantar fasciitis, bilateral hallux valgus, 
and bilateral mild degenerative changes of the MTP joints.  
There was no objective data supporting current tarsal tunnel 
syndrome.  

Disabilities of the foot are evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276 through 
5284.  There is no specific DC for Achilles tendonitis, or 
for plantar fasciitis, or for tarsal tunnel syndrome.  
Accordingly, the veteran's disability is rated under DC 5284 
(other foot injuries).  

Under the rating criteria of DC 5284, a rating of 10 percent 
is assigned for a moderate foot injury; a rating of 20 
percent is assigned for a moderately severe foot injury, and 
a rating of 30 percent is assigned for a severe foot injury.  

The terms "moderate," "moderately severe" and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

Toward that end, the Board may consider rating by analogy to 
other DCs in which not only the functions affected, but also 
the anatomical area and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 
345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

The veteran also has a number of bilateral foot disorders for 
which service connection has been separately considered and 
denied (i.e. pes planus) or for which there is no clear 
connection with the service-connected left foot disability 
(i.e. hallux valgus and bilateral DJD of the MTP joints).  

However, the Board is precluded from differentiating between 
the symptomatology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Rating by analogy under the criteria of DC 5276 (acquired 
flat foot), a rating of 10 percent is assignable for pain on 
manipulation and use of the feet, which closely corresponds 
to the veteran's symptoms.  A higher 20 percent rating 
requires objective evidence of marked deformity, accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities, none of which are shown in 
this case.  

Rating by analogy to DC 5277 (weak foot), 5278 (claw foot), 
5282 (hammer toe), 5281 (hallux rigidus) and/or 5283 
(malunion or nonunion of tarsal or metatarsal bones) are not 
available because the veteran does not have symptoms 
analogous to these DCs.  

Rating by analogy to DCs 5278 (anterior metatarsalgia) or 
5280 (hallux valgus), while arguably appropriate, would 
present no advantage to the veteran because the highest 
schedular rating under these DCs is 10 percent.  

Based on the above, the Board finds that the veteran's 
demonstrated and subjective symptoms are not shown to warrant 
more than a 10 percent rating by analogy under DC 5276.  
Accordingly, the veteran has a "moderate" degree of 
disability for which the current 10 percent rating is 
appropriate under DC 5284.  

The Board has considered the applicability of regulations 
relating to pain.   Quarles v. Derwinski, 3 Vet. App. 129, 
139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  As noted above, the 
veteran demonstrated pain on palpation during examination, 
and reported severe subjective pain on use.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
discussing 38 C.F.R. §§ 4.40 and 4.45.  In this case, the 
veteran's disability of the foot is not based on limitation 
of motion, since the ankle joint is not involved.  

Further, pain is the only demonstrated or reported 
manifestation of the veteran's service-connected disability.  
There is no reported or demonstrated weakness, instability, 
swelling, or limitation of function of any kind other than 
pain on use.  The Board accordingly finds that the current 10 
percent rating represents an adequate compensation for pain.  

Based on its review of the evidentiary record, the Board 
finds that the claim for a rating higher than 10 percent for 
the service-connected left foot disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the evidence preponderates against the claim, and that 
doctrine is not for application in this veteran's case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  





ORDER

Service connection for a low back disorder is denied.  

An increased rating higher than 10 percent for the service-
connected residuals of left foot injury with chronic Achilles 
tendonitis, tarsal tunnel syndrome and plantar fasciitis is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


